In two actions between former law partners, inter alia, for an accounting, which actions were consolidated by an order of the Supreme Court, Queens County, dated July 26, 1976, defendant appeals, as limited by his brief, from so much of the said order as (1) denied his motion to vacate the note of issue and to strike the Queens County action from the Trial Calendar and (2) directed that the consolidated actions be tried in Queens County. Order affirmed insofar as appealed from, with $50 costs and disbursements, and it is directed that the consolidated action proceed to trial forthwith. In our opinion, Trial Term properly determined the issues before it (see Web Transmissions v Jetro Automatic Transmission, 20 AD2d 902; Van Devort v K. & H. Evaporating Co., 252 App Div 8, 9). As provided in the memorandum decision dated June 21, 1976, all pretrial proceedings are to be completed by the date which shall be fixed for the trial. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.